        Case 1:13-cv-07789-LGS Document 1555 Filed 01/25/21 Page 1 of 2




                                        January 22, 2021
                                                                                          Via ECF
Honorable Lorna G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:      In re Foreign Exchange Benchmark Rates Antitrust Litigation
                Case No. 1:13-cv-07789-LGS

Dear Judge Schofield:

        Pursuant to Court’s November 12, 2020 Order (ECF No. 1544), Plaintiffs and Credit Suisse
Securities (USA) LLC, Credit Suisse Group AG, and Credit Suisse AG (“Credit Suisse”) submit
this joint letter requesting relief from Rules III.B.3 and III.C.6 of Your Honor’s Individual Rules
and Procedures for Civil Cases.

        The Court’s November 12, 2020 Order (ECF No. 1544) granted each party 75 pages to
address the cross-motions for summary judgment. The parties have conferred and in connection
with its opening brief in support of its motion for summary judgment Credit Suisse proposes to
file:

             1. A Rule 56.1 Statement in Support of the Credit Suisse Defendants’ Motion for
                Summary Judgment, not to exceed 50 pages.

             2. No more than 80 exhibits, not to exceed 400 pages in total. The exhibits shall
                consist of excerpts from: depositions in the action, expert submissions,
                interrogatory responses, and documents produced in discovery, including emails
                and chatroom transcripts.

       Plaintiffs have indicated that they consent to these requests.

       Credit Suisse respectfully submits that the additional pages are necessary to properly
address the two issues certified by the Court. As the Court is well-aware, the discovery record in
this action is extensive and includes millions of pages of documents, multiple expert reports from
each side, and more than 70 depositions. The requested relief from the page limitations will
enable Credit Suisse to clearly present its arguments to the Court

       The parties have also conferred regarding Plaintiffs’ opposition to Credit Suisse’s motion
and cross-motion for summary judgment, which are due March 5, 2021 (ECF No. 1544). As
originally proposed by the parties, the January 22 date contemplated both parties filing
simultaneous opening motions. The Court conformed the proposed briefing schedule to its rules
for cross-motion practice. Given the difficulty in estimating the number of exhibits and pages
that will be required to respond to Credit Suisse’s forthcoming motion, the parties respectfully
propose that Plaintiffs request leave to file a request for relief from Rules III.B.3 and III.C.6 of
Your Honor’s Individual Rules and Procedures for Civil Cases one week prior to filing their
opposition to Credit Suisse’s motion for summary judgment and their cross-motion for summary
       Case 1:13-cv-07789-LGS Document 1555 Filed 01/25/21 Page 2 of 2

Honorable Lorna G. Schofield
November 13, 2020
Page 2

judgment. Credit Suisse reserves the right to respond to Plaintiffs’ request at that time.


                                     Respectfully submitted,

 SCOTT+SCOTT ATTORNEYS                             HAUSFELD LLP
 AT LAW LLP

  s/ Christopher M. Burke                           s/ Michael D. Hausfeld
 Christopher M. Burke                              Michael D. Hausfeld
 600 W. Broadway, Suite 3300                       1700 K Street, NW, Suite 650
 San Diego, CA 92101                               Washington, DC 20006
 Telephone: 619-233-4565                           Telephone: 202-540-7200
 cburke@scott-scott.com                            mhausfeld@hausfeld.com
                                       Attorneys for Plaintiffs

CAHILL GORDON & REINDEL LLP
                                            The application is GRANTED in part. The parties' Rule 56.1
 s/ Jason M. Hall                           statements and counter-statements shall not exceed 50
David G. Januszewski                        pages.
Herbert S. Washer
Elai Katz                                   In support of or in opposition to the parties' cross motions for
Jason M. Hall                               summary judgment (see Dkt. No. 1544), each party shall file
Sheila C. Ramesh                            exhibits totaling no more than 225 pages, but without
32 Old Slip                                 limitation as to the number of exhibits filed. The exhibits
New York, NY 10005                          shall be excerpted to include only relevant material, but the
Telephone: 212-701-3000                     parties may provide the Court with documents in their
djanuszewski@cahill.com                     entirety on a CD.
hwasher@cahill.com
ekatz@cahill.com                            The parties shall otherwise comply with the page limits set
jhall@cahill.com                            forth in the Court's November 12, 2020, Order at Docket No.
sramesh@cahill.com                          1544 and with Individual Rules III.B.1 and III.B.3.
Attorneys for Defendants
                                          So Ordered.
Credit Suisse Group AG, Credit Suisse AG,
and Credit Suisse Securities (USA) LLC
                                          Dated: January 25, 2021
                                                 New York, New York
